UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-2299


FANG PING HUANG,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 1, 2012                   Decided:   July 2, 2012


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joshua Bardavid, New York, New York, for Petitioner.   Stuart
Delery, Acting Assistant Attorney General, Blair T. O’Connor,
Assistant Director, Edward C. Durant, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Fang Ping Huang, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing his appeal from the

immigration judge’s order denying his applications for asylum,

withholding from removal and withholding under the Convention

Against Torture (“CAT”).          We deny the petition for review.

            An alien has the burden of showing he is eligible for

relief.     In order to show eligibility for asylum, he must show

that he was subjected to past persecution or has a well-founded

fear of persecution on account of a protected ground such as

political opinion.         See 8 C.F.R. § 208.13(b)(1) (2012).             If the

applicant establishes past persecution, he has the benefit of a

rebuttable presumption of a well-founded fear of persecution.

            This court will uphold the Board’s decision unless it

is manifestly contrary to the law and an abuse of discretion.

The standard of review of the agency’s findings is narrow and

deferential.    Factual      findings     are     affirmed      if   supported    by

substantial evidence.         Substantial evidence exists to support a

finding     unless   the     evidence     was     such   that    any   reasonable

adjudicator     would      have   been    compelled      to    conclude   to     the

contrary.        Therefore,       we     review     an   adverse       credibility

determination for substantial evidence and give broad deference

to the Board’s credibility determination.                     The Board and the

                                         2
immigration        judge        must     provide      specific,          cogent     reasons       for

making an adverse credibility determination.                                  We recognize that

omissions, inconsistent statements, contradictory evidence, and

inherently improbable testimony are appropriate bases for making

an adverse credibility determination.                          The existence of only a

few such inconsistencies, omissions, or contradictions can be

sufficient         for        the   Board    to       make     an    adverse         credibility

determination as to the alien’s entire testimony regarding past

persecution.             An    inconsistency          can    serve       as    a   basis    for    an

adverse credibility determination even if it does not go to the

heart   of    the        alien’s       claim.         8   U.S.C.     §    1158(b)(1)(B)(iii)

(2006); see also Djadjou v. Holder, 662 F.3d 265, 272-74 (4th

Cir. 2011) (case citations omitted).                               An adverse credibility

finding      can    support          a   conclusion          that    the        alien      did    not

establish past persecution.                     See Dankam v. Gonzales, 495 F.3d

113, 121-23 (4th Cir. 2007); see also Chen v. Attorney General,

463 F.3d 1228, 1231 (11th Cir. 2006) (denial of asylum relief

can be based solely upon an adverse credibility finding).

              We    conclude         that   substantial            evidence        supports       the

adverse      credibility            finding.          The     immigration          judge     listed

specific and cogent reasons in support of the finding.                                     We note

that the immigration judge was not obligated to accept Huang’s

reasons      for    the        inconsistencies,             even    if    the      reasons       were

plausible.         See Dankam, 495 F.3d at 122.                      We further conclude,

                                                  3
that       after   reviewing     the    independent         evidence,    including     the

State       Department’s       report,       the     record     does    not   compel     a

different result. *

               We deny the petition for review.                       We dispense with

oral       argument    because       the     facts    and     legal    contentions     are

adequately         presented    in     the    materials       before    the   court    and

argument would not aid the decisional process.

                                                                        PETITION DENIED




       *
       Huang has abandoned any challenge to the denial of relief
under the CAT by failing to raise an issue in his brief.
Accordingly, this court will not review this ruling.         See
Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004)
(finding that the failure to raise a challenge in an opening
brief results in abandonment of that challenge); Edwards v. City
of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (same).



                                               4